 Case 3:17-cv-01362 Document 1249 Filed 03/31/21 Page 1 of 4 PageID #: 42764




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,
     Plaintiff,

v.
                                             CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                             CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.


 PLAINTIFFS’ MOTION IN LIMINE TO PERMIT BIFURCATION OF TESTIMONY

       COME NOW Plaintiffs, City of Huntington and Cabell County Commission, and request

leave of Court to bifurcate the direct testimony of expert witness Dr. Craig J. McCann.

       Plaintiffs filed a motion requesting a pretrial ruling that the processed ARCOS data is

admissible. See ECF No. 1008. This Court ruled the motion was procedurally improper. See

ECF No. 1236. Plaintiffs intend to use Dr. McCann as a sponsoring witness to admit the ARCOS

data and FRE1006 compilations early in the trial. This is a factual predicate which will be relied

upon throughout the trial. Later in the trial, Plaintiffs intend to recall Dr. McCann as an expert

witness to apply suspicious order monitoring system (SOMS) algorithms to the ARCOS data to

establish what the Defendants knew or should have known related to the distribution of

prescription opioids.
 Case 3:17-cv-01362 Document 1249 Filed 03/31/21 Page 2 of 4 PageID #: 42765




        Rule 1 of the Federal Rules of Civil Procedure provides that the Rules of Civil Procedure

“should be construed, administered, and employed by the court and the parties to secure the just,

speedy, and inexpensive determination of every action and proceeding.” FRE 611(a) empowers

the district court to "exercise reasonable control over the mode and order of examining witnesses

and presenting evidence so as to: (1) make those procedures effective for determining the truth;

(2) avoid wasting time; and (3) protect witnesses from harassment or undue embarrassment."

District courts possess "broad discretion . . . in these core matters of trial management." United

States v. Lefsih, 867 F.3d 459, 467 (4th Cir. 2017). Such discretion "clearly" extends to the

granting of permission to recall a witness or to reopen an examination. United States v. Mejia-

Ramos, 798 F. App’x 749, 751 (4th Cir. 2019). Moreover, the court at a bench trial enjoys wide

discretion in hearing evidence. Bunch v. Shalala, No. 94-2269, 1995 U.S. App. LEXIS 27275, at

*23 (4th Cir. 1995). See also Macsherry v. Sparrows Point, LLC, 973 F.3d 212 (4th Cir.

2020)(District courts have the “authority to decide the very format of the trial in cases where the

right to a civil jury trial has been waived.”).

        Plaintiffs respectfully submit the bifurcation of Dr. McCann’s testimony will enable the

better presentation of a complex case in an organized, sequential and logical manner. There is no

prejudice to the Defendants.




                                                  2
 Case 3:17-cv-01362 Document 1249 Filed 03/31/21 Page 3 of 4 PageID #: 42766




Dated: March 31, 2021                         Respectfully submitted,

THE CITY OF HUNTINGTON                        CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                     /s/ Paul T. Farrell Jr.
Anne McGinness Kearse (WVSB No 12547)         Paul T. Farrell, Jr. (WVSB Bar No. 7443)
Joseph F. Rice                                FARRELL LAW
MOTLEY RICE LLC                               422 Ninth Street, 3rd Floor (25701)
28 Bridgeside Blvd.                           PO Box 1180
Mount Pleasant, SC 29464                      Huntington, West Virginia 25714-1180
Tel: 843-216-9000                             Mobile: 304-654-8281
Fax: 843-216-9450                             paul@farrell.law
akearse@motleyrice.com
jrice@motleyrice.com                          /s/ Anthony J. Majestro_________
                                              Anthony J. Majestro (WVSB No. 5165)
Linda Singer                                  POWELL & MAJESTRO, PLLC
David I. Ackerman                             405 Capitol Street, Suite P-1200
MOTLEY RICE LLC                               Charleston, WV 25301
401 9th Street NW, Suite 1001                 304-346-2889 / 304-346-2895 (f)
Washington, DC 20004                          amajestro@powellmajestro.com
Tel: 202-232-5504
Fax: 202-386-9622                             Michael A. Woelfel (WVSB No. 4106)
lsinger@motleyrice.com                        WOELFEL AND WOELFEL, LLP
dackerman@motleyrice.com                      801 Eighth Street
                                              Huntington, West Virginia 25701
Charles R. “Rusty” Webb (WVSB No. 4782)       Tel. 304.522.6249
The Webb Law Centre, PLLC                     Fax. 304.522.9282
716 Lee Street, East                          mikewoelfel3@gmail.com
Charleston, West Virginia 25301
Telephone: (304) 344-9322
Facsimile: (304) 344-1157
rusty@rustywebb.com




                                          3
 Case 3:17-cv-01362 Document 1249 Filed 03/31/21 Page 4 of 4 PageID #: 42767




                                 CERTIFICATE OF SERVICE


       I hereby certify that on March 31, 2021, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                       /s/ Anthony J. Majestro




                                                  4
